Citation Nr: 9921257	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-19 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected 
left ear otitis media, postoperative status, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1946 to July 1949. 

This appeal arises from a May 1993 rating decision of the 
Houston, Texas Regional Office (RO), which denied an increased 
rating for otitis media of the left ear, postoperative status 
with defective hearing. 

This case was previously before the Board in May 1997 at which 
time it was remanded for further evidentiary development.  The 
issue of entitlement to an increased evaluation for service-
connected otitis media, postoperative will be addressed in the 
Remand section of this decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of the veteran's appeals regarding left ear hearing loss has been 
obtained by the RO.

2. An average pure tone threshold of 63 decibels on the left 
manifests left ear hearing loss disability with discrimination 
ability of 96 percent correct.


CONCLUSION OF LAW

Left ear hearing loss disability is no more than 0 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.7, Part 4, Diagnostic Code 6100 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for otitis media, left ear, post-
operative with defective hearing in September 1974 and a 
noncompensable evaluation was assigned.

In January 1993, the veteran filed a claim for an increased 
evaluation for his service-connected left ear hearing loss and 
otitis media.  He stated that his left ear hearing loss was more 
severe than the present disability evaluation.  Submitted in 
support of his claim are VA outpatient treatment records from 
July 1992 to October 1992 which reflect treatment for left ear 
hearing loss.  A July 1992 VA audiological examination revealed 
pure tone thresholds for the left ear, in decibels, of 15, 25, 
-10, 15, and 20 decibels (dB) at 250, 500, 1,000, 2,000, and 
4,000 Hertz (Hz).  The veteran's left ear speech recognition was 
96 percent.  An October 1992 record reflected mild mixed hearing 
loss in the left ear and the veteran was refitted with hearing 
aids.

The veteran was scheduled for a May 1993 VA audio ear disease 
examination.  The veteran denied any ENT complaints other than 
impaired hearing. Pure tone thresholds for the left ear, in 
decibels, were 25, 40, 55, and 45 decibels (dB) at 1,000, 2,000, 
3,000, and 4,000 Hertz (Hz) with an average loss of 41 dB.  The 
veteran's left ear speech recognition was 98 percent.  The 
examiner's findings included hearing within normal limits through 
4,000 Hz, right ear and mild to moderate conductive hearing loss 
in the left ear.
  
It appears from a review of the record that the RO denied 
entitlement to an increased evaluation for service-connected 
otitis media with defective left ear hearing in May 1993.  The 
veteran filed a timely notice of disagreement (NOD) in July 1993.  
He stated that he wore a hearing aid issued by the VAMC and that 
he considered his VA examination inadequate.  The veteran 
perfected his appeal in December 1993.  In his substantive 
appeal, the veteran asserted that he suffered from continuous 
left ear drainage and hearing loss.  He stated that his hearing 
aid helped him distinguish and understand sounds but that he was 
unable to hear in crowds or where there were other outside 
noises.  

Thereafter, additional VA outpatient treatment records from 
October 1992 to February 1994 were associated with the claims 
file.  A February 1992 audiological examination reflected left 
ear mild to severe mixed type hearing loss and a decreased in 
sensitivity in the low frequency areas.  The examiner noted that 
there was no change in the high frequency levels and that the 
veteran's hearing aid was working well.  

In April 1994, the RO continued its denial of entitlement to an 
increased evaluation for service-connected otitis media, left 
with defective hearing.

Prior to adjudication by the Board, the veteran submitted private 
medical records from March 1997 to May 1997, which reflect 
treatment for various complaints, including vertigo.  An April 
1997 examination revealed left mild to moderately severe 
conductive hearing loss and excellent word recognition in both 
ears.

Additional VA outpatient and hospitalization records from 
February 1995 to June 1997 reflect treatment for various 
disabilities including left ear otitis media and vertigo.  During 
a February 1992 audiological examination, pure tone thresholds 
for the left ear, in decibels, were 5, 0, 15, 25, and 30 decibels 
(dB) at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The 
veteran's left ear word recognition was 100 percent.  In February 
1997, the veteran underwent surgery for  left ear canal stenosis.  
During a May 1997 audiological examination, the veteran's left 
ear word recognition was 100 percent.  Pure tone thresholds for 
the left ear, in decibels, were 10, 20, 0, 30, and 45 decibels 
(dB) at 250, 500, 1,000, 2,000, and 4,000 Hertz (Hz).

Additional private medical records from October 1995 to April 
1997 reveal CAT scan results of the temporal bones.

In a May 1997 Remand, the Board determined that separate ratings 
for the veteran's service-connected left ear otitis media and his 
left ear hearing loss were appropriate.  The Board requested 
additional VA evidentiary development including an additional 
medical records search and VA examinations.

Thereafter additional VA outpatient treatment records from April 
1992 to April 1998 were associated with the claims file.  These 
included many duplicative records. 

In November 1997, the veteran was afforded a VA ear disease and 
hearing loss examination.  The veteran stated that his hearing 
loss had gotten progressively worse over the years.  He reported 
that he had been wearing a hearing aid for the past four years.  
The examiner noted a slight reduction in the size of the left 
mastoid.  There was a well-healed scar behind the left ear 
without any keloid or contractures.  The external canal was 
somewhat stenotic, however, the tympanic membrane was visualized.  
There was a large denuded area encompassing about the lower third 
of the tympanic membrane with some distortion of the malar and 
scars of the remaining membrane.  The tuning fork examination 
indicated air conduction greater than bone conduction, 
bilaterally.  The examiner's impression was hearing loss, left 
ear secondary to chronic recurring otitis media with perforation 
which were all unsuccessful.  Pure tone thresholds for the left 
ear, in decibels, were 55, 40, 45 85, and 80 decibels (dB) at  
500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) with an average 
loss of 63 dB.  The veteran's left ear word recognition was 96 
percent.  The examiner summarized that the audiological tests 
indicated that the hearing was within normal limits through 4,000 
Hz in the right ear and that there was moderate to severe mixed 
hearing sensitivity from 500 to 4,000 Hz in the veteran's left 
ear.  Interest consistency was judged good on both ears.  The 
examiner commented that the veteran reported periodic tinnitus as 
well.  The ear canal in the right ear contained excess cerumen 
and the canal in the left ear was very narrow.  The examiner was 
unable to visualize the tympanic membranes in either ear.  Pure 
tone and speech Stenger tests were negative.

In May 1998, the RO granted separate disability evaluations for 
the service-connected left ear otitis and left ear hearing loss.  
The RO assigned a 10 percent disability evaluation for service-
connected left ear otitis under Diagnostic Code 6200 and assigned 
a noncompensable disability evaluation for left ear hearing loss 
under Diagnostic Code 6100.

In a May 1998 statement to the RO, the veteran expressed his 
continued dissatisfaction with his disability evaluations 
assigned for his service-connected left ear hearing loss and left 
ear otitis media.  

Additional VA outpatient treatment records from April 1998 to 
June 1998 reflect treatment for disequilibrium and vertigo.  A 
June 1998 CAT scan of the temporal bones was also performed.

In March 1998, the veteran underwent VA audiological examination.  
The examiner noted that the veteran complained of vertigo, 
chronic left ear infections, and dizziness.  He noted that the 
veteran denied family hearing loss, Agent Orange exposure, or 
nuclear radiation exposure.  The veteran stated that he wore a 
hearing aid in his left ear.  Pure tone thresholds for the left 
ear, in decibels, were 55, 40, 45, 85, and 80 decibels (dB) at 
250, 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) with an 
average loss of 63 dB.  The veteran's left ear word recognition 
was 96 percent.  The examiner summarized that the audiological 
test results indicated hearing within normal limits through 4,000 
Hz in the right ear and indicated moderate to severe mixed 
hearing sensitivity from 500 to 4,000 Hz in the left ear.  
Interest consistency was judged good in both ears.

In July 1998, the veteran was afforded a VA neurological 
examination.  After examination, the examiner's diagnoses 
included vertigo secondary to previous left ear surgeries and 
repeated infections.  The examiner noted that the veteran 
presently had difficulty with imbalance with constant dizziness, 
intermittent vertigo, and some difficulty with his gait. 

In a September 1998 rating action, the RO granted service 
connection for vertigo as secondary to the service-connected 
disability of left ear otitis media, postoperative and assigned a 
10 percent disability evaluation and granted service-connected 
for tympanic membrane perforation of the left ear and assigned a 
noncompensable disability evaluation.

Thereafter, the claims file was forwarded to the Board for review 
upon the merits.

Disability evaluations are based upon average impairment of 
earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Evaluations for defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second. VA Regulations - Title 38 Code of 
Federal Regulations Schedule for Rating Disabilities - 
Transmittal Sheet 23 (October 22, 1987).  See 52 Fed.Reg. 44117-
44122 November 18, 1987, and correction 52 Fed.Reg. 40439 
December 7, 1987.  To evaluate the degree of disability of 
service-connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic Codes 6100 to 
6110 (1998).

The United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) has noted that the 
assignment of disability ratings for hearing impairment are 
derived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
In this case, the numeric designations produce a noncompensable 
disability evaluation.  38 C.F.R. Part 4, Diagnostic Code 6100.  
The fact that the veteran may not be able to hear in crowds or 
with outside noise while wearing his hearing aid is not 
determinative.  Furthermore, the evaluation contemplates the use 
of a hearing aid.  The Board concludes that there is no conflict 
in the evidence.  However, the preponderance of the evidence is 
against the claim, and an increased evaluation is not warranted.  
38 U.S.C.A. § 5107, Lendenmann, 3 Vet. App. at 349.


ORDER

Entitlement to a compensable rating for left ear hearing loss is 
denied.


REMAND

The Board notes that the issue of entitlement to an increased 
evaluation for service-connected left ear otitis media, 
postoperative was before the Board in May 1997.  At that time, 
the Board remanded the issue to the RO for further evidentiary 
development including a comprehensive VA ear examination.  The 
Board specifically requested that all testing, to include an 
audiogram and any specialized examinations, deemed necessary, 
should be performed.

In March 1998, the veteran underwent VA audiological examination.  
The examiner noted that he requested ENT examination of the 
current severity of the veteran's left ear otitis media, 
postoperative status.  The examiner noted that the ENT report 
should thereafter be associated with the claims file.

It is unclear from a review of the record whether the veteran was 
afforded a VA ENT examination to assess the current severity of 
his service-connected left ear otitis media, postoperative.  

In this respect, the Board notes that the Court has recently held 
that "a remand by this Court or the Board confers on the veteran 
or other claimant, as a matter of law, the right to compliance 
with the remand orders.  We hold further that a remand by this 
Court or the Board imposes upon the Secretary of Veterans Affairs 
a concomitant duty to ensure compliance with the terms of the 
remand."  Stegall v. West, 11 Vet. App 268 (1998).  The Court 
also held that "where, as here, the remand orders of the Board or 
this Court are not complied with, the Board itself errs in 
failing to insure compliance."  Id. at 271.

Although the Board regrets further delay, in light of the above, 
the Board is of the opinion that additional development is 
warranted.  In accordance with the statutory duty to assist the 
veteran in the development of evidence pertinent to his claim, 
the case is REMANDED for the following actions:

1. The veteran should be examined by an 
appropriate ENT specialist to determine the 
severity the veteran's left ear otitis 
media, postoperative.  The claims file and 
a copy of this remand must be provided to 
the examiner prior to the examination to 
provide as accurate a history as possible 
of the veteran's left ear otitis media, 
postoperative.  The examiner should 
acknowledge having reviewed the pertinent 
records, prior to examination.

2. Thereafter, the RO should review the 
claims file to ensure that the requested 
development is responsive to and in 
complete compliance with the directives of 
this remand.  If the terms of this remand 
have not been completely complied with, the 
RO should implement corrective procedures.

3. The veteran's remaining issue on appeal 
should then be readjudicated with 
consideration of all pertinent law, 
regulations, and Court decisions.

Thereafter, if the benefit sought on appeal is not granted, the 
veteran and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.
This claim must be afforded expeditious treatment by the RO. The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 
5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court. See M21-1, Part 
IV, paras. 8.44- 8.45 and 38.02-38.03.






		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals



 

